

116 SRES 304 ATS: Designating September 2019 as “National Workforce Development Month”.
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 304IN THE SENATE OF THE UNITED STATESAugust 1, 2019Mrs. Feinstein (for herself, Mr. Enzi, Ms. Baldwin, Mr. Young, Ms. Hassan, Ms. Cantwell, Mr. Blumenthal, Mr. Carper, Ms. Cortez Masto, Ms. Stabenow, Ms. Harris, Mr. Roberts, Mr. Coons, Mr. Kaine, Mr. Van Hollen, Mr. Cardin, Mrs. Murray, Mr. Barrasso, Mrs. Shaheen, Mr. Durbin, Ms. Klobuchar, Ms. McSally, Mr. Hoeven, Ms. Hirono, Mr. Manchin, Mr. Peters, Ms. Rosen, Mrs. Capito, Mrs. Hyde-Smith, and Ms. Smith) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 2019 as National Workforce Development Month.
	
 Whereas investment in the education, training, and career advancement of the workforce in the United States, known as workforce development, is crucial to the ability of the United States to compete in the global economy;
 Whereas collaboration among Governors, local governments, State and local education, workforce, and human services agencies, community colleges, local businesses, employment service providers, community-based organizations, and workforce development boards provides for long-term, sustainable, and successful workforce development across traditional sectors and emerging industries;
 Whereas middle-skill jobs, which require more than a high school diploma but not a 4-year degree, comprise 53 percent of the labor market, but only 43 percent of workers in the United States are trained at that level, creating a discrepancy that may limit growth in changing industries such as health care, manufacturing, and information technology;
 Whereas 76 percent of business leaders say that greater investment in skills training would help their business;
 Whereas, in 2014, Congress passed the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) with overwhelming bipartisan support in recognition of the need to strengthen the focus of the United States on the skills necessary to fill jobs in local and regional industries;
 Whereas the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) supports employment, training, and support services for individuals with barriers to employment, including—
 (1)individuals who are low-income; (2)individuals who are out of work, including the long-term unemployed;
 (3)individuals displaced by outsourcing; (4)individuals living in rural areas or areas with persistently high unemployment;
 (5)individuals looking to learn new skills; and (6)individuals with disabilities;
 Whereas the more than 550 workforce development boards and 2,500 American Job Centers are a driving force behind growing regional economies by providing training, resources, and assistance to workers who aim to compete in the 21st century economy;
 Whereas ongoing State and local implementation of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) provides unprecedented opportunities to develop the skills of workers in the United States through access to effective workforce education and training, including the development and delivery of proven strategies such as sector partnerships, career pathways, integrated education and training, work-based learning models, and paid internships;
 Whereas, in 2018, programs authorized under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.)—
 (1)served nearly 6,000,000 young people and adults; (2)exceeded employment targets across all programs; and
 (3)helped more than 1,500,000 individuals, including English language learners, gain skills and credentials to help the individuals succeed in the labor market;
 Whereas State programs established under the Wagner-Peyser Act (29 U.S.C. 49 et seq.)— (1)ensured that more than 5,400,000 unemployed workers, including more than 500,000 veterans, had access to career services through American Job Centers in 2018; and
 (2)are a foundational part of the workforce development system; Whereas workforce development programs will play a critical role in addressing the expected 2,400,000 unfilled manufacturing jobs during the 10-year period following the adoption of this resolution;
 Whereas community colleges and other workforce development training providers across the United States are well-situated—
 (1)to train the next generation of workers in the United States; and (2)to address the educational challenges created by emerging industries and technological advancements;
 Whereas participation in a career and technical education (referred to in this preamble as CTE) program decreases the risk of students dropping out of high school, and all 50 States and the District of Columbia report higher graduation rates for CTE students, as compared to other students;
 Whereas community and technical colleges operate as open access institutions serving millions of students annually at a comparatively low cost;
 Whereas the Strengthening Career and Technical Education for the 21st Century Act (Public Law 115–224) supports the development and implementation of high-quality CTE programs that—
 (1)combine rigorous academic content with occupational skills; and (2)served approximately 12,000,000 high school and college students from 2016 to 2017;
 Whereas there are more than 500,000 registered apprentices in the United States, and there is growing and bipartisan support for expanding earn-and-learn strategies to help current and future workers gain skills and work experience;
 Whereas the federally supported workforce system and partner programs— (1)have helped rebuild the economy of the United States and provide increased economic opportunities; and
 (2)provide a pathway into 21st century jobs that support families while ensuring that businesses in the United States find the skilled workforce needed to compete in the global economy; and
 Whereas workforce development is crucial to sustaining economic security for workers in the United States: Now, therefore, be it
	
 That the Senate— (1)designates September 2019 as National Workforce Development Month;
 (2)supports Federal initiatives to promote workforce development; and (3)acknowledges that workforce development plays a crucial role in supporting workers and growing the economy.